Citation Nr: 1113260	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  06-29 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In April 2009, a hearing was held before the undersigned Veterans Law Judge making this decision.  See 38 U.S.C.A. § 7107(c) (West 2002).  

In September 2009, the issue on appeal was remanded for further evidentiary development.  


FINDING OF FACT

The evidence in favor and against the claim is evenly divided.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, degenerative disc and joint disease at L3-L4 and L4-L5 was incurred during active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a result of the Board's decision to grant service connection for degenerative disc and joint disease at L3-L4 and L4-L5, the Board finds that any failure on the part of VA to notify and/or develop the claim pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010) (VCAA), cannot be considered prejudicial to the Veteran.  The Board will therefore proceed to a review of the claim on the merits.

"[I]n order to establish service connection or service- connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).

When a veteran served 90 days or more during a period of war and arthritis and an organic disease of the nervous system become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of the disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

While the Veteran is a recipient of the Combat Infantryman Badge, and thus entitled to application of the presumption found at 38 U.S.C.A. § 1154(b) (West 2002) for injuries consistent with combat, in view of the Veteran's claim that his injury originally occurred during basic training, the Board finds that further discussion of this provision is not required.  

However, service treatment records reveal that the Veteran was treated for low back strain during service in August 1968.  In addition, post-service private medical records from April 1997 reflect that the Veteran was treated for complaints of back pain since the previous day, noting at the time that he had prior complaints two weeks earlier while doing some heavy lifting.  The impression at this time was muscle strain.  Moreover, while an October 2005 letter from Dr. Todd Schmidt notes that the Veteran fell off a roof and sustained fracture of the L2 vertebra, he previously reported some intermittent back ache.  X-rays were interpreted to reveal residuals of an L2 compression fracture and 2 or 3 levels of degenerative disc narrowing.  

Another private medical record from Dr. Schmidt, dated in August 2006 reflects that the Veteran had a history of fracture to his back two years earlier.  The impression was that the Veteran had symptoms that were more likely due to a long-term spinal disorder that on detailed medical history dated back to injuries he sustained while in the military service that have led to the current state of greater than average degeneration of L3-L4 and L4-L5 discs with associated spinal stenosis.  

At the time of his hearing before the Board in April 2009, the Veteran stated that he originally injured his back at the end of basic training, at which time he could hardly move from his bunk (transcript (T.) at p. 3).  He made an effort to get further treatment before being sent to Vietnam, but a private doctor indicated that he could not do anything for him as a result of his government status (T. at p. 4).  After service, he went to several different physicians and chiropractors, and later started to go to VA and Dr. Schmidt (T. at pp. 5-6).  He has experienced low back pain intermittently since service (T. at p. 8).  

VA examination in February 2010 revealed x-ray evidence of previous fracture at L2 and evidence of disc disease and arthritis at the L3, L4, L5, and S1 levels.  The impression was lumbar spine degenerative joint disease and lumbar spine compression fracture, healed.  While the examiner noted that the Veteran had one episode of back pain in the military, there was evidence that this was secondary to an injury that occurred before service, x-rays were normal, and the Veteran returned to full duty.  He also noted the Veteran's post-service industrial work on a factory floor, which he was able to carry out without time off regarding his back until his compression fracture.  Finally, the examiner noted that the Veteran's degenerative joint disease in the lumbar spine was quite usual for a person of his age.  The examiner concluded that it was less likely as not that the Veteran's current lumbar spine disorder had its onset during military service or was related to the single episode of back pain suffered a month after he was inducted into the military, or that it was related to any in-service disease, event, or injury.  

The Board has considered the evidence relevant to this claim, and initially concludes that there is current evidence of degenerative disc and joint disease at levels L2, L3-L4, and L4-L5.  Since there is no evidence to support the proposition that the Veteran sustained his compression fracture at L2 during service, entitlement to service connection for disability associated with L2 will not be additionally considered.  

The record also reflects that while the February 2010 VA examiner believed that the Veteran's degenerative joint disease of the lumbar spine was not related to the single episode of back pain during service, it is apparent that he reached this conclusion primarily on the basis that the Veteran had a pre-service back injury and there was a lack of further medical treatment during service, without additionally considering the fact that the Veteran was presumed sound upon service entry and his claims of continuing symptomatology intermittently since service.  

In addition, while there is no indication that Dr. Schmidt reviewed the Veteran's claims file prior to reaching his opinions in August 2006, it is clear that he predicated his opinions on the assumption that the Veteran had a long-term back problem that began during service, and that such an old injury would explain the current state of greater than average degeneration of L3-L4 and L4-L5.  Therefore, since the facts on which Dr. Schmidt based this opinion are supported by evidence in the record, his opinion is also entitled to some evidentiary weight.  

Accordingly, because the evidence of record reflects a back injury during active service, and greater than average long-term degeneration has been related by competent medical evidence to L3-L4 and L4-L5, with one opinion in favor of service connection and one against, the Board will give the Veteran the benefit of the doubt, and find that degenerative disc and joint disease at L3-L4 and L4-L5 is of service origin.  Accordingly, the Board finds that the evidence supports entitlement to service connection for degenerative disc and joint disease at L3-L4 and L4-L5.


ORDER

Service connection for degenerative disc and joint disease at L3-L4 and L4-L5 is granted.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


